Bv the Court:
Regarding the petition as an application for the appointment of a receiver, the facts stated therein, showing insolvency of the corporation, frauds and mismanagement of its board of directors and managers, to the detriment, present and prospective, of the corporation,its stockholders and creditors, justified the appointment of the receiver for the purposes specified in the order of appointment; and the receiver having qualified and entered upon the trust by being put in possession of the property and assets, and proceeded in execution of the order of appointment, the matter was *233within the grasp of the law for all proper purposes appearing upon a trial of the case on its merits; and, under the averments of the petition, and the facts appearing, it was error, for the court, on .a preliminary motion, in advance of such trial and disposition of the case on its merits, to discharge the receiver and relinquish the possession of the property and assets received by him, to an assignee subsequently appointed in another jurisdiction.
Thomas Meehan and Elijah T. Dunn, for Plaintiff in' Error.
Ross & Kinder, and Judge Blandin, for Defendants.
The order of discharge is reversed, with costs.